River Capital Group, Inc. 7 Reid Street, Suite 312 Hamilton Bermuda, HM11 Fax : (441) 296-1214 November 30, 2007 To: Securities Exchange Commission Division of Investment Management 100 F Street N.E., Stop 3561 Washington, D.C. 20549 Tel: (202) 551-6989 Re:River Capital Group, Inc. Amendment No. 1 to Preliminary Information Statement Filed on Schedule 14C File No. 0-29463 Amendment No. 1 to Form 10-QSB for the quarter ended June 30, 2007 File No. 0-29463 Dear Ms. Anne Nguyen Parker, Here follows our response to your letter dated November 21, 2007. General 1. Revise to provide updated financial statements meeting the requirements of Item 310(g) of Regulation S-B. The Sonterra Resources financial statements have been updated to September 30, 2007.The Certain Acquired Properties financial statements have been updated to August 3, 2007 and are now audited.Please be advised that the August 3, 2007 date for the Certain Acquired Properties was used following guidance received from the Staff in a conference call on November 19, 2007 among Ms. Sherry Spurlock of Sonterra, Mr. Tom Akin of Akin, Doherty, Klein &
